PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/113,616
Filing Date: 27 Aug 2018
Appellant(s): Kumal et al.



__________________
Christopher R. Rhodes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 71, 76-83, and 87-94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodman et al.(US Publication 2006/0099393) in view of Van Dam(US Publication 2010/0196686), Stamper et al.(US Patent 4,256,797), and Heiberger et al.(US Patent 3,661,003)
Woodman et al. discloses a method of making a composite material by adding discontinuous reinforcement fibers and polypropylene powder to an agitated liquid containing foam to form a dispersed mixture of polymer and fibers, depositing this on a support element, evacuating the liquid to form a porous web, heating the web above the softening point of the polymer, compressing the web to a predetermined thickness and disposing a skin material on the compressed web to form a composite.([0009];[0012])  The reference discloses the composite can be formed via pressure forming and vacuum forming, which are types of deep drawing.  The reference does not disclose the specifics of the skin.  Van Dam discloses a porous facing material which is bonded to a backing and used for headliners and trunk surfaces.([0003]-[0004])  This material has a basis weight of 100-1500 gsm and an elongation at break of at least 150%.([0055];[0058])    It would have been obvious to one of ordinary skill in the art at the time of filing to use the material of Van Dam as the skin material in Woodman et al. since both of them are directed to the same types of articles, namely panels for use in vehicles and it has good abrasion resistance and thermoformability.([0007]-[0010])
The references cited do not disclose applying an adhesive to the web before applying the skin or the depth to which the composite can be drawn. Stamper et al. discloses that trim panels in vehicles can be drawn to a depth of up to 8 inches,(Pg. 6, ll. 55-59) and that the layers of the article can be joined using an adhesive between them.(Col. 8, ll. 39-42)  Heiberger et al. discloses that the draw depth is dependent on the configuration of the part.(Col. 1, ll. 22-23)It would have been obvious to one of ordinary skill in the art at the time of filing to apply an adhesive to either of the web and the skin to join them together to form the composite since using an adhesive to bond things together is extremely well-known and conventional in the bonding arts as shown for example by Stamper et al.(Col. 5,, ll. 39-44) and to draw the sheet to at least 5 cm deep since Stamper et al. disclose that vehicle trim components can be drawn to up to 8 inches deep and since Heiberger et al. discloses the depth is dependent on the type of part formed and Woodman et al. is forming the same types of parts as applicant[0020], namely automotive headliners(claim 83) and vehicle panels(claim 79). 
 As to the requirement of deep drawing without breakthrough of the material, whether them material breaks through is dependent on the composition of the layers of the composite, and since the layers of Woodman et al. and Van dam are the same as applicant, they would have the same properties, i.e. the ability to be drawn to a depth of at least 5 cm without breakthrough.
Regarding claim 76, Woodman et al. discloses the porosity of the web is 1-95%.[0009]
Regarding claim 77, Woodman et al. shows the skin covering the entire surface of the web.(Figure 1)
Regarding claim 78, a strip is a long narrow piece and examiner holds that the skin of Woodman et al. can be considered a long narrow piece and also that the term comprising means that a strip can include more material, i.e. so a strip would include a full sheet since comprising is open.  Therefore the strip would be present in the deep drawn area since it covers the entire web.
Regarding claims 79, 82, 83, and 89, Woodman et al. discloses the composite can be a vehicle panel or a headliner or a sidewall panel, presumably of a vehicle, which would include motor homes.[0020]  
Regarding claims 80, 81, and 88, while the references do not disclose using the composite to make the specific parts claimed though Woodman et al. does disclose making side wall panels, it would have been obvious to one of ordinary skill in the art at the time of filing to use the composite to make any panel on any type of motor vehicle including underbody panels and parts of an RV since they are all similar to the parts explicitly listed in Woodman et al. and since they are formed from the same type of materials as those listed.  Heiberger et al. indicates the depth of draw is dependent on the type of part being made.  It would have been obvious to one of ordinary skill in the art at the time of filing to use this known technique to modify the method of making vehicular underbody parts, exterior parts, and recreational vehicle panels since it would only require the use of a known technique to modify a similar method in the same way, since such panels are similar to side wall panels, and cargo liners.
Regarding claims 87 and 94, Stamper et al. discloses a skin can be applied to both sides of the web.(Figure 3)  Woodman et al. also suggests a skin can be applied to both sides.[0009]
Regarding claims 90 and 94, it would have been obvious to one of ordinary skill in the art at the time of filing to make the second skin from the same materials as the first skin for its good abrasion resistance and thermoformability.([0007]-[0010])
Regarding claims 91 and 92, Stamper et al. discloses applying a decorative layer indirectly on one of the scrims.(Figure 3)  It would have been obvious to one of ordinary skill in the art at the time of filing to apply a decorative layer to one of the scrim layers to provide a decorative outer layer since this is desired in vehicle trim panels.
Regarding claim 93, Van Dam discloses the skin can have more than one layer, i.e. multiple layers of it can be laid up on one side of the web.[0051]
(2) Response to Argument
Regarding appellant’s argument that that Woodman does not disclose a draw depth, Stamper et al. does.  Additionally, Heiberger et al. suggests the draw depth is dependent on the type of part being made, and since the parts of Woodman et al as the same as applicant, it would appear the draw depths would be similar. 
Regarding appellants’ argument that the material of Van Dam is not equivalent to a porous non-woven scrim with the required basis weight and elongation at break, firstly, this is the first time appellant has argued this.  Van Dam teaches it is a porous nonwoven with the claimed basis weight and elongation at break.  It simply does not use the word scrim to describe this material.  The common meaning of scrim is a thin fabric.  The fabric of Van Dam has the same basis weight so it is the same general thickness and it is a fabric.  There is nothing to suggest it is not a scrim.
Regarding appellant’s argument that the purpose of Van Dam not to permit deep drawing but to provide acoustic attenuation, the material is intended to be used in headliners and trunk liners.  These articles naturally have a drawn depth as can be seen looking at vehicles on the road as well as Stamper et al.  The fact that the invention of Van Dam is not directed to the same concept as that of appellant does not mean one of ordinary skill in the art would think it incapable of being drawn to a depth, particularly as it is used to make articles which are drawn, i.e. headliners and trunk liners.  It is only evidence that Van Dam was not concerned with drawing the material, not that it is not capable of being drawn.
Regarding appellant’s argument that Van Dam does not draw his composites at all but winds them on a roll, the reference explicitly states the composites can be used to make dashboards, headliners, head rests, etc., none of which are flat.  Clearly, the composites of Van Dam undergo further processing to make the desired shapes.  Nonetheless, Stamper et al. explicitly teaches drawing a trim panel to a depth of up to 8 inches.(Col. 6, ll. 55-58)

Regarding appellant’s argument that examiner is cherry picking from Stamper et al. examiner is using Stamper et al. to show what the draw depth of a headliner is.  Examiner is not using any of the invention of Stamper et al. Rather examiner is using Stamper et al. to show a known dimension of headliners.
As to whether breakthrough of the material occurs, that appears it be dependent on the composition of the web and scrim layers, and since the composition of Woodman et al. and Van Dam are the same as those of applicant, they would have the same properties, i.e. no breakthrough.  Since they are the same material being drawn to the same depths, there would be a reasonably expectation of success of drawing without breakthrough.
As to drawing not being taught in Van Dam or Woodman et al, thermoforming is taught by Van Dam[0060] and that is a type of drawing.  Woodman et al. teaches pressure forming and vacuum forming, both of which are types of drawing, and it does this with a fabric cover.  Whether something is “deep” drawing is a relative term.
Regarding appellant’s argument that there is no motivation to use two of the claimed scrims, Woodman et al. discloses using layers on either side of the core.[0009]  The porous material of Van Dam  has good abrasion resistance and thermoformability, which are both reasons to use it in Woodman et al.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA J MUSSER/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.